DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/29/2021 has been entered. Applicant has amended claims 1, 2, and 33. No new claims have been added. Applicant has cancelled claims 5 and 35. Claims 1-4, 6-34, and 36-42 are currently pending in the instant application. Claims 10, 12-32, 40, and 42 are previously withdrawn. Applicant’s amendments have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/01/2021. 
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 12/29/2021, with respect to the rejection(s) of claim(s) 1 and 33 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendments to claim 1 and 33.
	Regarding claim 1…
	The examiner notes that previously applied reference Pilvisto (US2007/0099500) teaches the coupler further including a passage for receiving an instrument (See Fig. 2; [0029] - The extension of the working channel 4 in the endoscope head 3…Because of this ability of the distal part 4a of the working channel 4 to rotate, it is possible to direct a medical instrument). The coupler of Pilvisto includes a working channel inside of it which allows the instruments to pass through. The examiner notes that [00102] of applicant’s spec recites “the scope's working 
	Additionally, Reydel (US2015/0119640) teaches of a flexible membrane as the balloon (60), which is coupled to an open distal end of the passage (102) of the coupler (40), which can be seen in Fig. 18. Spivey teaches that the membrane is flexible ([0013] - the cap includes an outwardly flaring balloon sealing portion that is flexible) and because the membrane surrounds the open distal end of the passage (102), it is coupled to it. Therefore, Reydel teaches the membrane limitation seen in claim 1 (See more detail in current 103 rejection below). 
	Regarding claim 2…
	The examiner notes that Ouchi (2004/0077927) teaches of a working channel (23) that is flexible ([0026] - A channel tube 23 which is formed by a slippery material, such as a flexible tetrafluoroethylene resin tube is passed through the whole length of the cover tube 21 in the axial direction).
	Regarding claims 8 and 38….
	The examiner notes that Pilvisto teaches of a forward viewing endoscope and a corresponding forward viewing coupler. Matsui teaches of a side viewing endoscope and a corresponding side viewing coupler. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler and endoscope of Pilvisto to be a side viewing coupler and a side viewing endoscope, as taught by Matsui, as side viewing endoscopes are well known in the art. In addition rearrangement of parts involves only routine skill in the art (see MPEP 2144.04 (VI)(C)). It would have been advantageous to make the combination in order to treat a region of interest by front-viewing the region located in a hard-to-front-view position (Col. 18, lines 40-44 of Matsui).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“A mechanism for articulating”, in claims 1 and 20 and 33
“access device”, in claim 12
“positioning device”, in claim 14
“retrieval device”, in claim 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described below in the Applicant’s specification as performing the claimed function, and equivalents thereof.
“an elevator”  (para [0093])
“a bite block, port, trocar or other similar device”, (para [0016])
“an over tube” (para [0013])
“polypectomy snare, tissue or polyp collection basket, retrieval basket or balloon for collecting stones” (para [0018])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 9, 11, 33, 36, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0099500 to Pilvisto in view of U.S.  Publication No. 2009/0299135 to Spivey and U.S.  Publication No. 2015/0119640 to Reydel.
Regarding claim 1, Pilvisto discloses: 
an endoscopic device configured for advancing through an opening into a patient ([0029]- it is possible to direct a medical instrument, which has been inserted from the proximal end of the endoscope 1 into the working channel 4, accurately to the surgical area); 
a coupler device for an endoscope (Fig. 1- endoscope head 3), the coupler device comprising a main body comprising a substantially closed distal end (Fig. 1- endoscope head 3) and a proximal end configured for attachment to a distal end portion of an endoscope (Fig. 2 - outer thread 10; see [0027]- The endoscope head 3 is connected … by a sleeve 11 that can be screwed onto an outer thread 10), the coupler further including a passage for receiving an instrument (See Fig. 2; [0029] - The extension of the working channel 4 in the endoscope head 3…Because of this ability of the distal part 4a of the working channel 4 to rotate, it is possible to direct a medical instrument), the coupler device being configured to allow viewing of the surgical site (Fig. 1-lens system 7); and 
a mechanism for articulating an instrument passing through the endoscope (Fig. 2 - rotatable part 4a; see [0029]-[0030]).
Pilvisto does not expressly teach a kit for use in an endoscopic procedure on a patient and the coupler further including a flexible membrane coupled to an open distal end of the passage.
However, in the same field of endeavor of endoscopy, Spivey teaches of a kit for use in an endoscopic procedure on a patient ([0048] - embodiments of the device 10 disclosed herein may also be provided in kit form. For example, a kit may include the surgical device 10 of FIG. 1 in combination with a flexible endoscope having at least one integral working channel), the kit comprising: 
an endoscopic device configured for advancing through an opening into a patient ([0030] - medical instruments or accessories may be distally extended from the working channels); 
a coupler device for an endoscope (Fig. 2- end cap 20), the coupler device comprising a main body comprising a substantially closed distal end and a proximal end configured for attachment to a distal end portion of an endoscope (Fig. 2- end cap 20), the coupler device being configured to allow viewing of the surgical site ([0044] - of the channels contained under the cap 450, at least one may be configured to receive a camera).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Spivey that teach a kit comprising an endoscopic device and coupler, into the teachings of Pilvisto that teach an endoscopic device and coupler. It would have been advantageous to make the combination  in ([0001] of Spivey).
Additionally, in the same field of endeavor of endoscopy, Reydel teaches of an analogous coupler device including 
	an endoscopic device configured for advancing through an opening into a patient (Fig. 1 - endoscope 100); 
	a coupler device for an endoscope (Fig. 5 - cap 40), the coupler device comprising a main body comprising a substantially closed distal end and a proximal end configured for attachment to a distal end portion of an endoscope (Fig.18 - cap 40), the coupler further including a passage for receiving an instrument (Fig. 18 - operative channel 102), and a flexible membrane coupled to an open distal end of the passage (Fig. 18 -  balloon 60; [0013]- the cap includes an outwardly flaring balloon sealing portion that is flexible), the coupler device being configured to allow viewing of the surgical site ([0029]- the balloon is transparent so that an operator can view the tissue through the balloon using the lens).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pilvisto, as modified by Spivey, to include the flexible membrane of Reydel.  It would have been advantageous to make the combination so that an operator can view the tissue through the balloon using the lens ([0029] of Reydel).
The modified device of Pilvisto in view of Spivey and Reydel will hereinafter be referred to as modified Pilvisto.
Regarding claim 3, modified Pilvisto discloses the kit of claim 2, and Pilvisto further discloses wherein the working channel extension is configured for angular adjustment by (Fig. 2-rotatable part 4a; [0029]- The distal part 4a of the working channel 4 rotates around a pivot axis 13).
Regarding claim 4, modified Pilvisto discloses the kit of claim 2, and Pilvisto further discloses wherein the coupler device further comprises an actuator for articulating the working channel extension (Fig. 2-rotatable part 4a).
Regarding claim 7, modified Pilvisto discloses the kit of claim 1, and Pilvisto further discloses wherein the endoscopic device comprises an endoscope (Fig. 1-endoscope 1).
Regarding claim 9, modified Pilvisto discloses the kit of claim 7, and Pilvisto further discloses wherein the endoscope includes an elevator for angular adjustment of the working channel extension (Fig. 2 - movable part 4a).
Regarding claim 11, modified Pilvisto discloses the kit of claim 2, and Pilvisto further discloses wherein the endoscopic device is configured for advancement through the working channel of the endoscope and the working channel extension of the coupler device ([0029] - Because of this ability of the distal part 4a of the working channel 4 to rotate, it is possible to direct a medical instrument, which has been inserted from the proximal end of the endoscope 1 into the working channel 4, accurately to the surgical area).
Regarding claim 33, Pilvisto discloses in Fig. 1: 
an endoscope (Fig. 1- endoscope 1) comprising an elongate shaft with proximal and distal end portions (Fig. 1 -shaft 2) and a working channel therein ([0024]- Inside the shaft 2…several channels are configured, running in the longitudinal direction, in particular a working channel 4); and 
a coupler device comprising a main body comprising a substantially closed distal end (Fig. 1- endoscope head 3) and a proximal end configured for attachment to a distal end portion (Fig. 2 - outer thread 10; see [0027] - The endoscope head 3 is connected … by a sleeve 11 that can be screwed onto an outer thread 10), the coupler device further including a passage for receiving an instrument (See Fig. 2; [0029] - The extension of the working channel 4 in the endoscope head 3…Because of this ability of the distal part 4a of the working channel 4 to rotate, it is possible to direct a medical instrument), the coupler device being configured to allow viewing of the surgical site (Fig. 1-lens system 7); and 
a mechanism for articulating the instrument passing through the endoscope (Fig. 2 - rotatable part 4a; see [0029]-[0030]).
Pilvisto does not expressly teach a kit for use in an endoscopic procedure on a patient and a flexible membrane coupled to an open distal end of the passage.
However, in the same field of endeavor of endoscopy, Spivey teaches of a kit for use in an endoscopic procedure on a patient ([0048] - embodiments of the device 10 disclosed herein may also be provided in kit form. For example, a kit may include the surgical device 10 of FIG. 1 in combination with a flexible endoscope having at least one integral working channel), the kit comprising: 
an endoscopic device configured for advancing through an opening into a patient ([0030] - medical instruments or accessories may be distally extended from the working channels); 
a coupler device for an endoscope (Fig. 2- end cap 20), the coupler device comprising a main body comprising a substantially closed distal end and a proximal end configured for attachment to a distal end portion of an endoscope (Fig. 2- end cap 20), the coupler device being configured to allow viewing of the surgical site ([0044] - of the channels contained under the cap 450, at least one may be configured to receive a camera).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Spivey that teach a kit comprising an endoscopic device and coupler, into the teachings of Pilvisto that teach an endoscopic device and coupler. It would have been advantageous to make the combination  in order to position, manipulate, and view medical instruments and accessories inside the patient through a small access opening in the patient's body ([0001] of Spivey).
Additionally, in the same field of endeavor of endoscopy, Reydel teaches of an analogous coupler device including 
	an endoscopic device configured for advancing through an opening into a patient (Fig. 1 - endoscope 100); 
	a coupler device for an endoscope (Fig. 5 - cap 40), the coupler device comprising a main body comprising a substantially closed distal end and a proximal end configured for attachment to a distal end portion of an endoscope (Fig.18 - cap 40), the coupler further including a passage for receiving an instrument (Fig. 18 - operative channel 102), and a flexible membrane coupled to an open distal end of the passage (Fig. 18 -  balloon 60; [0013]- the cap includes an outwardly flaring balloon sealing portion that is flexible), the coupler device being configured to allow viewing of the surgical site ([0029]- the balloon is transparent so that an operator can view the tissue through the balloon using the lens).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pilvisto, as modified by Spivey, to include the flexible membrane of Reydel.  It would have been advantageous to make the combination so that an operator can view the tissue through the balloon using the lens ([0029] of Reydel).
The modified device of Pilvisto in view of Spivey and Reydel will hereinafter be referred to as modified Pilvisto.
Regarding claim 36, modified Pilvisto discloses the kit of claim 34, and Pilvisto further discloses wherein the working channel extension is configured for angular adjustment by actuation of the endoscope (Fig. 2-rotatable part 4a; [0029]- The distal part 4a of the working channel 4 rotates around a pivot axis 13).
Regarding claim 39, modified Pilvisto discloses the kit of claim 33, and Pilvisto further discloses wherein the endoscope includes an elevator for angular adjustment of the instrument (Fig. 2 - movable part 4a).
Regarding claim 41, modified Pilvisto discloses the kit of claim 34, and Pilvisto further discloses further comprising an endoscopic device configured for advancement through the working channel of the endoscope and the working channel extension of the coupler device ([0029] - Because of this ability of the distal part 4a of the working channel 4 to rotate, it is possible to direct a medical instrument, which has been inserted from the proximal end of the endoscope 1 into the working channel 4, accurately to the surgical area).
Claims 2, 6, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0099500 to Pilvisto in view of U.S.  Publication No. 2009/0299135 to Spivey and U.S.  Publication No. 2015/0119640 to Reydel and in further view of U.S.  Publication No. 2004/0077927 to Ouchi.
Regarding claim 2, modified Pilvisto discloses the kit of claim 1, and Pilvisto further discloses wherein the mechanism comprises a working channel extension within the coupler device (See Fig. 2; [0029] - The extension of the working channel 4 in the endoscope head 3), the working channel extension having a proximal end configured for attachment to a working (Fig. 2 – working channel  4; see [0029] - The extension of the working channel 4 in the endoscope head 3; [0024]- Inside the shaft 2…several channels are configured, running in the longitudinal direction, in particular a working channel 4), wherein the working channel extension is configured for angular adjustment ([0029]- The distal part 4a of the working channel 4 rotates around a pivot axis 13), but neither Pilvisto nor Spivey nor Reydel expressly teach of a flexible working channel.
However, in the same field of endeavor of endoscopy, Ouchi teaches of an analogous coupler device including a flexible working channel extension (Fig. 1 – channel tube 23; [0026] - A channel tube 23 which is formed by a slippery material, such as a flexible tetrafluoroethylene resin tube is passed through the whole length of the cover tube 21 in the axial direction).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the working channel extension of modified Pilvisto, to be flexible, as taught by Ouchi.  It would have been advantageous to make the combination in order to prevent damage when force is applied ([0006] of Ouchi).
Regarding claim 6, modified Pilvisto discloses the kit of claim 2, and Pilvisto further discloses wherein the main body comprises a closed distal end and a working channel region (Fig. 2 - movable part 4a), wherein the open distal end of the flexible working channel is an exit portal residing on an outer surface of the working channel region (Fig. 1 - working channel 4), but neither Pilvisto nor Spivey nor Reydel expressly teach of a flexible working channel.
However, in the same field of endeavor of endoscopy, Ouchi teaches of an analogous coupler device including a flexible working channel extension (Fig. 1 – channel tube 23; [0026] - A channel tube 23 which is formed by a slippery material, such as a flexible tetrafluoroethylene resin tube is passed through the whole length of the cover tube 21 in the axial direction).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the working channel extension of modified Pilvisto, to be flexible, as taught by Ouchi.  It would have been advantageous to make the combination in order to prevent damage when force is applied ([0006] of Ouchi).
Regarding claim 34, modified Pilvisto discloses the kit of claim 33, and Pilvisto further discloses wherein the mechanism comprises a working channel extension within the coupler device (See Fig. 2; [0029] - The extension of the working channel 4 in the endoscope head 3), the working channel extension having a proximal end configured for attachment to a working channel of the endoscope and an open distal end (Fig. 2 – working channel  4; see [0029] - The extension of the working channel 4 in the endoscope head 3; [0024]- Inside the shaft 2…several channels are configured, running in the longitudinal direction, in particular a working channel 4), wherein the working channel extension is configured for angular adjustment ([0029]- The distal part 4a of the working channel 4 rotates around a pivot axis 13), but neither Pilvisto nor Spivey nor Reydel expressly teach of a flexible working channel.
However, in the same field of endeavor of endoscopy, Ouchi teaches of an analogous coupler device including a flexible working channel extension (Fig. 1 – channel tube 23; [0026] - A channel tube 23 which is formed by a slippery material, such as a flexible tetrafluoroethylene resin tube is passed through the whole length of the cover tube 21 in the axial direction).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the working channel extension of modified Pilvisto, to be flexible, as taught by Ouchi.  It would have been advantageous to make the combination in order to prevent damage when force is applied ([0006] of Ouchi).
Regarding claim 37, modified Pilvisto discloses the kit of claim 34, and Pilvisto further discloses wherein the main body comprises a working channel region (Fig. 2 - movable part 4a), wherein the open distal end of the working channel is an exit portal residing on an outer surface of the working channel region (Fig. 1 - working channel 4), but neither Pilvisto nor Spivey nor Reydel expressly teach of a flexible working channel.
However, in the same field of endeavor of endoscopy, Ouchi teaches of an analogous coupler device including a flexible working channel extension (Fig. 1 – channel tube 23; [0026] - A channel tube 23 which is formed by a slippery material, such as a flexible tetrafluoroethylene resin tube is passed through the whole length of the cover tube 21 in the axial direction).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the working channel extension of modified Pilvisto, to be flexible, as taught by Ouchi.  It would have been advantageous to make the combination in order to prevent damage when force is applied ([0006] of Ouchi).
Claims 8 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0099500 to Pilvisto in view of U.S.  Publication No. 2009/0299135 to Spivey and U.S.  Publication No. 2015/0119640 to Reydel, and in further view of U.S. Patent No. 6,352,503 to Matsui.
Regarding claim 8, modified Pilvisto discloses the kit of claim 7, but neither Pilvisto nor Spivey nor Reydel expressly teach wherein the endoscope comprises a side-viewing scope.
However, Matsui teaches of an analogous endoscopic device wherein the endoscope comprises a side-viewing scope (Col. 18, lines 49-51 - A distal end cap 212 is provided on a distal end section 211 of a side-viewing type endoscope in a treating endoscopic system)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler device and endoscope of modified Pilvisto to utilize a side-viewing endoscope, as seen above in the teachings of Matsui. It would have been advantageous to make the combination in order to treat a region of interest by front-viewing the region located in a hard-to-front-view position (Col. 18, lines 40-44 of Matsui). In addition, side viewing endoscopes are well known in the art, and rearrangement of parts involves only routine skill in the art (see MPEP 2144.04 (VI)(C)).
Regarding claim 38, modified Pilvisto discloses the kit of claim 33, but neither Pilvisto nor Spivey nor Reydel expressly teach wherein the endoscope comprises a side-viewing scope.
However, Matsui teaches of an analogous endoscopic device wherein the endoscope comprises a side-viewing scope (Col. 18, lines 49-51 - A distal end cap 212 is provided on a distal end section 211 of a side-viewing type endoscope in a treating endoscopic system).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope of modified Pilvisto to utilize a side-viewing endoscope, as seen above in the teachings of Matsui. It would have been advantageous to make the combination in order to treat a region of interest by front-viewing the region located in a hard-to-front-view position (Col. 18, lines 40-44 of Matsui). In addition, side viewing endoscopes are well known in the art, and rearrangement of parts involves only routine skill in the art (see MPEP 2144.04 (VI)(C)).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795